DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
After further consideration, the election/restriction requirement of 8/22/22 is hereby withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "one or both pinned ends."  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
For purposes of examination on the merits, this limitation is interpreted to mean “one or more locations.”
Claim 20 recites “modifying the slit.” There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
For purposes of examination on the merits, this limitation is interpreted to mean “modifying the split pedestal.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 9-12, 14-19 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pilossof (US 2014/0192399 A1) in view of Igarashi (US 2010/0213789 A1).
Pilossof and Igarashi disclose MEMS. Therefore, they are analogous art.
Regarding claim 1, Pilossof discloses a microelectromechanical structure for modulating light comprising: a plurality of asymmetric deformable diffractive elements (Fig. 4: 410/420 – diffracting elements), each diffractive element having an L-shaped cross section (see Fig. 4) and comprising a pedestal and a flexible reflective member (see Fig. 4); the reflective member having an elongated shape of a long dimension and a short dimension, and comprising a supported part and an unsupported part (see Fig. 4: part above pedestal vs. adjacent part); the pedestal extending along the long dimension of the supported part of the reflective member and being anchored to a substrate (Fig. 4: 40 – SLM) parallel to an adjacent pedestal (see Fig. 4); the substrate supporting one or more electrodes or serving as an electrode (see Fig. 3: 34 – electrode) (an equivalent structure is present but not labeled in Fig. 4); wherein the diffractive element is movable between a non-energized position wherein the diffractive element acts to reflect a beam of light as a planar mirror, to an energized position wherein upon application of an electrostatic force, the diffractive element flexes independently about an axis parallel to the long dimension of each reflective member to vary a curvature of the reflective member to deflect the beam of light (see Fig. 4, pixel elements 41 vs. 42; para [0023]).  
Pilossof neither teaches nor suggests the pedestal is a split pedestal.
However, Igarashi discloses a microelectromechanical structure for modulating light comprising: an asymmetric deformable element (Fig. 3: 50 – MEMS element), each element having an L-shaped cross section (see Fig. 3B) and comprising a split pedestal (Fig. 3: 60 – supporting portions) and a flexible member (Fig. 3: 64 – movable electrode); the flexible member having an elongated shape of a long dimension and a short dimension, and comprising a supported part and an unsupported part (see Fig. 3); the split pedestal extending along the long dimension of the supported part of the flexible member (see Fig. 3A: supporting portions 60 each have components extending along perpendicular dimensions of the element) and being anchored to a substrate (Fig. 3B: 52 – insulation substrate); the substrate supporting one or more electrodes or serving as an electrode (Fig. 3B: 62 – fixed electrode). Among the benefits of this configuration includes accommodating higher tensions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microelectromechanical structure of Pilossof by using a split pedestal, as taught by Igarashi, in order to accommodate higher tensions.
Regarding claim 2, Pilossof and Igarashi disclose the split pedestal comprises two or more portions separated by one or more gaps to yield one or more exposed areas where the reflective member is freely movable (see Igarashi Fig. 3A).  
Regarding claim 3, Pilossof and Igarashi disclose the split pedestal comprises two portions separated by a gap to yield an exposed area where the reflective member is freely movable (see Igarashi Fig. 3A; as “comprises” is open-ended, the present claim language is seen to encompass more than two portions, as taught by Igarashi).  
Regarding claim 4, Pilossof and Igarashi disclose the split pedestal comprises four portions separated by gaps to yield exposed areas where the reflective member is freely movable (see Igarashi Fig. 3A; as “comprises” is open-ended, the present claim language is seen to encompass more than four portions, as taught by Igarashi).  
Regarding claim 5 (as understood by the current claim language), Pilossof and Igarashi disclose the reflective member is offset, partially detached or weakened at one or more locations (see Pilossof Fig. 4: the flexible portion is seen to be weakened relative to the fixed portion due to the missing support).  
Regarding claim 9, Pilossof and Igarashi disclose the reflective member is positioned offset from the split pedestal (see Pilossof Fig. 4: the reflective member is above the pedestal).  
	Regarding claim 10, Pilossof and Igarashi disclose the reflective member is in electrical contact with a source of control voltage (see Pilossof Fig. 4).
	Regarding claim 11, Pilossof and Igarashi disclose the reflective member and the split pedestal are composed of silicon nitride, silicon carbide, or a bonded silicon layer (Pilossof paras [0017]-[0018]: the ribbons and pedestal may both be made of electrically insulating material; silicon nitride is an example electrically insulating material) 
	Regarding claim 12, Pilossof and Igarashi disclose the reflective member has a reflective layer deposited thereon composed of at least one of aluminum, gold, silver, copper, chromium, titanium, tungsten, and alloys thereof (para [0018]: aluminum, gold).  
	Regarding claim 14, Pilossof and Igarashi disclose the structure is partially or completely free of anomaly in the form of a divot or pit (see Pilossof Fig. 4 & Igarashi Fig. 3: no divots or pits).  
	Regarding claim 15, Pilossof and Igarashi disclose the substrate comprises a silicon substrate (Pilossof Fig. 3 & para [0017]: silicon substrate).  
	Regarding claim 16, Pilossof and Igarashi disclose the one or more electrodes are composed of at least one of gold, platinum, palladium, silver, nickel, titanium, tungsten, copper, chromium, or alloys thereof (Pilossof Fig. 3 & para [0018]: gold).  
Regarding claim 17-19 & 21, it is noted that the claimed limitations are directed to method steps of making the device, and it could have been made using an alternative method such as adhering processed components without the use of a sacrificial layer  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” It is noted that Igarashi teaches the provision of a first insulating layer (Fig. 3: 58 – insulation film) over an electrode (Fig. 3: 62 – fixed electrode) (claim 17) for the purpose of preventing a short circuit. The Pilossof-Igarashi combination is seen to disclose all the structural limitations of claims 17-19 & 21. Further regarding claim 18, to the extent the combination teaches the absence of an anomaly, the limitations of claim 18 are seen to be met.
Regarding claim 22, Pilossof discloses a method for modulating light using a microelectromechanical structure, the micromechanical structure comprising a plurality of asymmetric deformable diffractive elements (Fig. 4: 410/420 – diffracting elements), each diffractive element having an L-shaped cross section and comprising a pedestal and a flexible reflective member (see Fig. 4); the reflective member having an elongated shape of a long dimension and a short dimension, and comprising a supported part and an unsupported part (see Fig. 4: part above pedestal vs. adjacent part); the pedestal extending along the long dimension of the supported part of the reflective member and being anchored to a substrate (Fig. 4: 40 – SLM) parallel to an adjacent pedestal (see Fig. 4); and the substrate supporting one or more electrodes or serving as an electrode (see Fig. 3: 34 – electrode) (an equivalent structure is present but not labeled in Fig. 4); the method comprising directing a beam of light to the diffractive elements, wherein the diffractive elements act to reflect the beam of light as planar mirrors; and applying an electrostatic force to flex the diffractive elements independently about an axis parallel to the long dimension of each reflective member to vary a curvature of the reflective member and deflect the beam of light (Fig. 4 & paras [0022]-[0023]).  
Pilossof neither teaches nor suggests the pedestal is a split pedestal.
However, Igarashi discloses a microelectromechanical structure for modulating light comprising: an asymmetric deformable element (Fig. 3: 50 – MEMS element), each element having an L-shaped cross section (see Fig. 3B) and comprising a split pedestal (Fig. 3: 60 – supporting portions) and a flexible member (Fig. 3: 64 – movable electrode); the flexible member having an elongated shape of a long dimension and a short dimension, and comprising a supported part and an unsupported part (see Fig. 3); the split pedestal extending along the long dimension of the supported part of the flexible member (see Fig. 3A: supporting portions 60 each have components extending along perpendicular dimensions of the element) and being anchored to a substrate (Fig. 3B: 52 – insulation substrate); the substrate supporting one or more electrodes or serving as an electrode (Fig. 3B: 62 – fixed electrode). Among the benefits of this configuration includes accommodating higher tensions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pilossof by using a split pedestal, as taught by Igarashi, in order to accommodate higher tensions.

Allowable Subject Matter
Claims 6-8 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 is allowable for at least the reason “the reflective member comprises a pair of electrode portions separated by a reflective portion electrically isolated and mechanically coupled therebetween,” as set forth in the claimed combination.
Claims 7-8 are allowable due to their dependence on claim 6.
Claim 13 is allowable for at least the reason “the reflective layer on the supported part of the reflective member is noncontiguous with the reflective layer on the unsupported part of the reflective member, the split pedestal, or both,” as set forth in the claimed combination.
Claim 20 would be allowable for at least the reason “modifying the pedestal to form a bracket-shaped slit or a C-shaped central bracket,” as set forth in the claimed combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872